Citation Nr: 1032466	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-28 260	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for dysthymic 
disorder with posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In a 
February 2006 rating decision, the RO denied a rating in excess 
of 50 percent for dysthymic disorder.  In a May 2007 rating 
decision, the RO denied entitlement to TDIU.  The Board also 
notes that, in the May 2007 rating decision, the RO 
recharacterized the Veteran's service-connected dysthymic 
disorder as dysthymic disorder with PTSD.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

During the period on appeal, the Veteran's dysthymic disorder 
with PTSD was manifested by severe occupational and social 
impairment, impaired memory, passive suicidal ideation, and 
minimal insight and judgment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for dysthymic 
disorder with PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1- 4.14, 
4.125-4.130, Diagnostic Code 9434 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in November 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided 
with such notice in May 2008. 

The Veteran's service treatment records, VA treatment records, 
private treatment records, Social Security Administration (SSA) 
records, VA authorized examination reports, lay statements, and 
hearing transcript have been associated with the claims file.  
The Board specifically notes that the Veteran was afforded VA 
examinations with respect to his disability.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disability at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's dysthymic 
disorder with PTSD.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.



B.  Law and Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all evidence of record, the more critical 
evidence consists of the evidence generated during the appeal 
period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased-rating 
claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability "at 
some point during the processing of his claim," satisfied service 
connection requirement for manifestation of current disability); 
Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for 
drawing a distinction between initial ratings and increased 
rating claims for applying staged ratings.  Accordingly, it was 
held that ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran is currently assigned a 50 percent rating under 
Diagnostic Code 9434, effective June 2, 2003.  He filed his claim 
for an increase in October 2005.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).

A 70 percent disability rating is assigned for occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability rating is assigned total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, or for the Veteran's own 
occupation or name.  Id.

In determining the level of impairment under 38 C.F.R. § 4.130, a 
rating specialist is not restricted to the symptoms provided 
under the diagnostic code, and should consider all symptoms which 
affect occupational and social impairment, including those 
identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to those listed in 
that diagnostic code, the appropriate, equivalent rating is 
assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
GAF scores from 71 to 80 reflect transient symptoms, if present, 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family arguments); resulting in no 
more than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind school work).  DSM-
IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Id.  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsession rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, inability to keep a job).  Id.  GAF scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech which is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood (e.g., a 
depressed patient who avoids friends, neglects family, and is 
unable to do work).  Id.

VA treatment records indicate the Veteran was seen in October 
2004.  He reported feeling a little bit better since starting 
Ativan.  He was sleeping well some nights.  He did not watch 
television and did not go out, though.  On examination, the 
Veteran was neatly groomed and dressed.  He displayed a full 
range of affective expression.  His speech and thought content 
was logical, coherent, and goal directed.  His mood was euthymic.  
He denied any hallucinations or suicidal ideation.

Similar findings were noted in January 2005, April 2005, June 
2005, September 2005, October 2005, January 2006, April 2006, and 
June 2006.  The Veteran's GAF score was 55 in April 2006.

The Veteran submitted a statement in support of his claim in 
February 2005.  He indicated that his self-control was very 
limited and that he had angry outbursts much more frequently than 
before.  He stayed extremely fatigued, could not motivate himself 
to do anything, and had no wish to see anyone.  He had no friends 
or contacts to associate with.

The Veteran's former employer also submitted a statement dated 
November 2005.  He stated that the Veteran's health had 
deteriorated to the point where everyone concerned had agreed 
that he could no longer carry out his required duties as a 
foreman.  He was unable to concentrate or focus on the tasks he 
was performing.  He had difficulties with anger management, and 
had problems in his relationships with other employees.

The Veteran underwent a VA examination in December 2005.  With 
respect to current symptoms, he reported having nightmares and 
waking up with "shakes."  He was not able to control his anger 
and had to quit working.  He had decreased concentration and 
decreased energy.  On a scale of 1 to 10, he rated his mood 5. He 
had a history of suicide attempts, but denied any current 
suicidal or homicidal ideation.  He had intrusive thoughts about 
his experience in Vietnam.  He isolated himself and had crying 
spells.  He jumped at loud noises, and occasionally dove to the 
ground.  He did not watch television.  He spent most of his time 
thinking in isolation.  He described having no goals and an 
inability to relate to family members.

On examination, the Veteran was oriented in three spheres.  He 
could name 4 recent presidents quite readily, and was able to 
recollect 2 out of 3 objects after a 5 minute delay.  His 
concentration was fair, and he had no difficulty with serial 
threes.  His insight was good.  He had some tremors during the 
evaluation.  His speech was spontaneous and progressed 
unremarkably.  His mood was depressed and anxious.  Memory was 
largely unimpaired.  His GAF score was 50.

The Veteran also underwent a private psychiatric examination in 
December 2005.  With respect to current symptomatology, the 
Veteran reported that he mostly stayed to himself and had become 
estranged from his family.  He still had nightmares about his war 
experience, and had not had a single night when he could sleep 
restfully.  He often got up from bed and walked through the 
house, then felt very tired during the daytime.  He felt very 
jittery and nervous most of the time.  He had no hobbies.  He 
spent his day at home watching television, doing light housework, 
or just sitting around.  On examination, the Veteran's hygiene 
and grooming were fair, though he smelled of cigarette smoke.  He 
maintained good eye contact, but was very nervous and jittery, 
and continually shook his leg.  He appeared in touch with reality 
and did not respond to any internal stimuli.  He had good insight 
into his illness but displayed no motivation.  There was no 
indication that he exaggerated or minimized his symptoms.  His 
speech and thought process were logical, well organized, and goal 
directed.  He denied having any hallucinations, delusions, or 
suicidal or homicidal ideation.  He admitted feeling helpless, 
worthless, and hopeless.  His mood was depressed, and his affect 
was appropriate but blunted.  His memory appeared intact, and he 
was able to perform a serial sevens exercise and correctly 
identify that one quarter, one dime, and one nickel equals forty 
cents.  His GAF score was 48 to 50.

The Veteran was afforded an additional VA examination in January 
2007.  With respect to his current symptoms, the Veteran 
indicated he felt his symptoms had worsened within the past year 
and a half since his retirement and the onset of his physical 
illnesses.  He spent most of his days ruminating about his 
experiences in Vietnam.  He avoided watching television because 
the Iraq war coverage served as a trigger for flashbacks and 
thoughts of his own experiences.  He experienced flashbacks 3 or 
4 times per month.  He felt anger and guilt over his Vietnam 
experiences.  He had nightmares almost on a daily basis, and 
often awoke in a state of panic.  He reported persistent symptoms 
of hypervigilence, exaggerated startle response, and difficulty 
falling and staying asleep.  He typically slept for 3 to 4 hours 
per night.  On a scale from 0 to 10, with 10 being severe 
depression, the Veteran rated his current mood at 10.  He 
admitted to some suicidal ideation, but indicated that he "would 
never go through with it."  He also reported some short-term 
memory problems and difficulty focusing on tasks such as paying 
bills.  He endorsed impatience and irritability towards others, 
and noted that these feelings were part of the reason why he 
retired.  He reported a 20 pound loss of weight during the 
previous four months, but attributed it to his medical problems.

On examination, the Veteran was oriented in three spheres.  He 
could name the current president, as well as two recent 
presidents, but with some difficulty.  The Veteran's recall was 
poor, as he was unable to name any of the three objects given to 
him after a five-minute delay.  He was able to remember one 
object with category prompting.  Concentration was grossly 
intact, and the Veteran was able to complete a serial threes 
exercise.  Insight was minimal, and operational judgment appeared 
poor.  He was able to manage finances, cook, clean, and do the 
laundry, though he had difficulty performing these activities.  
He had no hobbies and could not describe and goals for the 
future.  The Veteran bounced his legs and tapped his hands on his 
knees throughout the interview.  Mood was anxious and sad, and 
affect was blunted.  Speech was spontaneous and progressed 
normally.  His GAF score was 52.

The Veteran and his wife testified at an RO hearing in December 
2007.  He reported that he lost his job due to his inability to 
control his temper.  He also testified that he experienced 
recurring nightmares and intrusive memories, and had difficulty 
with concentration.  He did not do anything during the day except 
sit and think.  He stated that the less contact he had with 
people, the fewer problems he had.  The Veteran's wife stated 
that she and the Veteran slept separately, as the Veteran often 
woke up and walked around the house at night.  They had no social 
life.

Based on the evidence of record, the Board finds that a 70 
percent disability rating is warranted for the Veteran's 
dysthymic disorder with PTSD during the period on appeal.  In 
that regard, the Board notes that statements from the Veteran and 
his former employer indicate that he lost his job in September 
2005 due to the symptoms of his disability.  The VA and private 
examinations in December 2005 reflect that the Veteran kept 
himself isolated from others, and spent a great deal of time 
thinking, rather than engaging in an activity.  The private 
examination and January 2007 VA examination noted significant 
psychomotor agitation, and the VA examination noted the Veteran's 
memory was significantly impaired.  He also endorsed some 
suicidal ideation, though he denied any plan or intent.  The 
Veteran's GAF scores of 48 to 52 are consistent with serious 
impairment of overall functioning.  Overall, the evidence 
establishes a disability picture consistent with a 70 percent 
rating.

A higher 100 percent rating is not warranted in this case.  
Although the evidence establishes significant levels of 
impairment, it does not demonstrate persistent delusions or 
hallucinations, a persistent danger of the Veteran hurting 
himself or others, disorientation to time or place, or memory 
loss with respect to information such as the names of close 
relatives, or for the Veteran's own occupation or name.  The 
Veteran maintained appropriate hygiene and did not display any 
grossly inappropriate behavior.  Therefore, a 100 percent 
disability rating is not appropriate.

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's dysthymic disorder 
with PTSD with the established criteria found in the rating 
schedule for those disabilities shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his disabilities.  Although there is 
evidence of significant occupational difficulties, the record 
does not indicate that this service-connected disability on 
appeal would cause any impairment with employment over and above 
that which is already contemplated in the assigned schedular 
rating.  Indeed, the assigned 70 percent disability rating 
contemplates a significant impact on the Veteran's employment.  
The Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.


ORDER

A 70 percent rating for dysthymic disorder with PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The Veteran is currently service connected for dysthymic disorder 
with PTSD, rated as 70 percent disabling;  scars and residuals of 
a gunshot wound of the right hand with infraction of styloid 
process and dust of metallic fragments, rated as 10 percent 
disabling; and residuals of a gunshot wound of the right leg with 
retained foreign bodies, rated as 10 percent disabling.  The 
Veteran's combined disability rating is 80 percent.

The Veteran's SSA records, dated February 2006, indicate that he 
was limited to a wide range of light work activity.  It was also 
determined that the Veteran could understand, concentrate, and 
persist in the performance of simple repetitive tasks.  However, 
these findings were reached through consideration of the 
Veteran's service-connected and nonservice-connected disabilities 
including ischemic heart disease found to the primary diagnosis.  
As discussed above, the Board has also determined that the 
Veteran's dysthymic disorder with PTSD has since increased in 
severity.

With respect to employment, the January 2007 VA examiner noted 
that industrial adaptability and capability seemed "guarded" 
from a psychological standpoint because of the Veteran's 
significant level of depression and anxiety.  He also noted that 
the Veteran's physical health should be considered, as he had 
been hospitalized in December 2006 and was reportedly on a 
ventilator for approximately 8 days.

The evidence of record does not definitively demonstrate whether 
or not the Veteran is unable to secure and maintain employment 
due solely to his service-connected disabilities.

The Court has held that a TDIU claim may not be denied without 
producing evidence, as distinguished from mere conjecture, that a 
veteran's disabilities do not prevent him from performing work 
that would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 
6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically 
stated that VA has a duty to supplement the record by obtaining 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on the ability to 
work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  In light of the above, the Board finds that 
the Veteran requires a current VA examination to ascertain 
whether unemployability due to service-connected disabilities is 
demonstrated.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination(s) to determine 
the effect of his service-connected 
disabilities (dysthymic disorder with PTSD; 
scars and residuals of a gunshot wound of the 
right hand with infraction of styloid process 
and dust of metallic fragments; and residuals 
of a gunshot wound of the right leg with 
retained foreign bodies) on employability.  
The claims folder should be made available to 
the examiner(s).  The examiner(s) should 
offer an opinion as to whether it is at least 
as likely as not that the Veteran is unable 
to secure or maintain substantially gainful 
employment solely as a result of his service-
connected disabilities.  The examiner should 
note that consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-
connected disabilities.  The question is 
whether the Veteran is capable of performing 
the physical and mental acts required by 
employment, not whether the Veteran can find 
employment.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

2.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC should determine whether 
the examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009).

3.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the claims based on all the 
evidence of record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


